DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments were received on 9/16/21. Claim 12 is amended. Claim 13 is new.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Please note that cancelled claims 1-8 must be included in the claim listing, otherwise, the next Office Action will be non-compliant. 

Claim Rejections - 35 USC § 112

Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn because the Applicant amended the claims. 

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Lampe-Onerud et al., on claims 9-11 is maintained. The rejection is repeated below for convenience.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampe-Onerud et al. (US Publication 2002/0192552).
Regarding claim 9, the Lampe-Onerud et al. reference discloses a positive electrode active material comprising a core with the chemical formula LiNi0.90Co0.05Mn0.05O2 and a gradient coating of LiCoO2 (Example 19). The coating is made from precursor cobalt material being distributed on to the core in water solvent sintered for 750˚C, in another embodiment the temperatures used is 775 and hold at that temperature for up to 24 hrs which incorporates the claimed range of about 5 to about 20 hrs. The cobalt precursor used in other embodiments is Co(OH)2 (Example 6)- . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to interchange cobalt precursors, heat temperatures and time range when providing these steps used for the same purposes.  A patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent failed under §103.  When a patent simply arranges old elements with each performing the same function it had been KSR v. Teleflex
Regarding claim 10, the Lampe-Onerud et al. reference discloses mixing the core including the compound of LiNi0.90Co0.05Mn0.05O2 with the cobalt precursor in an amount of about 1.5 wt% to  about 3wt% calculated from Examples.
Regarding claim 11, the Lampe-Onerud et al. reference discloses heat treating the mixture slowly increasing the temperature from 450 ˚C and up to 775˚C, 750˚C under an oxygen atmosphere up to 24 hrs. which incorporates the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to interchange heat temperatures and time range when providing these steps used for the same purposes.  A patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent failed under §103.  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR v. Teleflex
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampe-Onerud et al. (US Publication 2002/0192552) in view of Kim et al. (US Publication 2015/0171423).
2 layer on the core but is silent in disclosing both LiCoO2 and Co3O4 on the surface of the core, however, the Kim et al. reference discloses LiCoO2 and Co3O4 on the surface of a nickel composite oxide core would have stabilized the core. Therefore, it would have been obvious before the effective filing date of the invention to incorporate the LiCoO2 and Co3O4 on the surface of a nickel composite oxide core disclosed by the Kim et al. reference for the nickel composite core of the Lampe-Onerud reference in order to stabilize the positive electrode active material for better performance. 
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2015/0171423) in view of Lampe-Onerud et al. (US Publication 2002/0192552).
Regarding claim 13, the Kim et al. reference discloses a positive active material formed by a process comprising forming a mixture of Co(OH)2 in an amount of about 1.5wt% to about 3wt% based on 100wt% of a core compound represented by Chemical Formula 1 and heat-treating the mixture about 750 ˚C for about 5- 20 hrs. The positive active material includes Co3O4 and LiCoO2 on the core compound comprising Chemical Formula 1. However, the Kim et al. reference is silent in disclosing mixing the coating material in water and heat-treatment in oxygen atmosphere. However, the Lampe-Onerud et al. reference disclosing several experiments in which mixing the coating material in water and heat treatment in oxygen atmosphere to facilitating coating of the components. Therefore, it would have been obvious before the effective filing date of KSR v. Teleflex
Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive. Applicant’s principal arguments are:
The Applicant argues, “

    PNG
    media_image1.png
    654
    677
    media_image1.png
    Greyscale

However, the Lampe-Onnerud reference discloses Co(NO3)2  and Co(OH)2 as  a cobalt precursor, these compounds are utilized for the same function which is to provide cobalt to the active material, regardless of it being in the core or in a coating. It would have been obvious to one skilled in the art to use Co(NO3)2 in exchange with another precursor used to provide Cobalt to an active material. The Lampe-onnerud reference discloses that Co(OH)2 provides Cobalt to the active material as well. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex
The Applicants argue, 

    PNG
    media_image2.png
    622
    697
    media_image2.png
    Greyscale

However, considering the substitution of Co(NO3)2 with Co(OH)2 the Examples do include the wt% calculated to be between 1.5-3.0 wt% for example in 7.

The Examiner reserves the right to apply Kim et al. (US Publication 2015/0171423)  to the claim rejection in the future, however, the term “continuous layer on the surface of the core” may advance prosecution. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725